IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           April 15, 2008
                                     No. 07-50663
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee

v.

CECIL EARL REED

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 1:06-CR-300-ALL


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
       Cecil Earl Reed appeals his sentence following his guilty plea to being a
felon in possession of a firearm.            Reed was sentenced to 51 months of
imprisonment and three years of supervised release. Reed argues that the
district court erred in imposing an enhancement pursuant to U.S.S.G.
§ 2K2.1(b)(6), which provides for a four-level increase if firearms are possessed
in connection with another felony offense, in this case, drug possession. Reed



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50663

asserts that there was an insufficient nexus between the firearm and the drug
offense.
      Under the law of this circuit set forth in United States v. Armstead, 114
F.3d 504, 511 (5th Cir. 1997), and United States v. Condren, 18 F.3d 1190, 1194
(5th Cir. 1994), the § 2K2.1(b)(6) enhancement was appropriate. Reed’s firearm
was located in close proximity to both Reed himself and the drugs. Additionally,
because the firearm was underneath Reed’s seat, it was “readily available to
[Reed] to protect his drug-related activities” and had the potential of facilitating
his drug-related activities. Condren, 18 F.3d at 1200; § 2K2.1, comment.
(n.14(A)). Therefore, the imposition of the enhancement was not erroneous. See
Armstead, 114 F.3d at 511-12; Condren, 18 F.3d at 1199-1200.
      Accordingly, the district court’s judgment is AFFIRMED.




                                         2